COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
VICTOR GOMEZ,                                                        No. 08-15-00171-CV
                                                  §
                          APPELLANT,                                    Appeal from the
                                                  §
V.                                                                    210th District Court
                                                  §
JEANETTE ABRAHAM, HARRY                                             of El Paso County, Texas
ABRAHAM, AND JAMES                                §
ABRAHAM                                                              (TC# 2013-DCV0648)
                                                  §
                           APPELLEES.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the

fault of the Appellant, Victor Gomez, we dismiss the appeal for want of prosecution.

       Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed.    TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 20.1(c);

37.3(b), (c). The clerk’s record was due to be filed on June 28, 2015. The El Paso County Clerk

notified the Court that the clerk’s record would not be filed because Appellant has not made

financial arrangements for the preparation of the clerk’s record.
       In accordance with Rule 37.3(b), the Clerk of the Court notified Appellant by letter

regarding his failure to make financial arrangements to pay for the clerk’s record and advised

him that the appeal would be dismissed for want of prosecution unless he responded within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has

not filed any written response or otherwise showed that grounds exist for the appeal to be

continued. Pursuant to Rules 37.3(b), we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 37.3(b)(authorizing appellate court to dismiss appeal for want of prosecution if the

clerk’s record is not filed because appellant failed to make payment arrangements for preparation

of the clerk’s record).



July 17, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-